Case: 10-50131     Document: 00511216354          Page: 1    Date Filed: 08/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 26, 2010
                                     No. 10-50131
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SERGIO ROSAS-ERIVES, also known as Sergio Evives,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-2742-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
        Sergio Rosas-Erives (Rosas) appeals the sentence imposed following his
guilty plea conviction for illegal reentry following a previous removal. Rosas
argues that the district court’s written judgment of sentence conflicts with its
oral pronouncement of sentence. The Government agrees.
        At the sentencing hearing, the district court imposed a supervised release
term of two years. However, the written judgment reflects a three-year term of
supervised release. Because the written judgment in this case conflicts with the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-50131    Document: 00511216354 Page: 2         Date Filed: 08/26/2010
                                 No. 10-50131

oral pronouncement of judgment, the oral pronouncement controls. See United
States v. Mireles, 471 F.3d 551, 557-58 (5th Cir. 2006); United States v. Martinez,
250 F.3d 941, 942 (5th Cir. 2001). Accordingly, the case is remanded for the
district court to amend its written judgment to conform to its oral
pronouncement of sentence. See Mireles, 471 F.3d at 558; Martinez, 250 F.3d at
942.
       The Government’s unopposed motion for amendment of the judgment to
modify the term of supervised release and for summary affirmance in lieu of
filing an appellee’s brief is granted in part and denied in part. Given its position
in this case, the Government need not file an appellee’s brief. To the extent that
the Government requests that this court modify Rosas’s term of supervised
release without a remand to the district court to amend the written judgment,
the Government’s motion is denied. The Government’s alternative motion for an
extension of time to file an appellee’s brief is denied as moot.
       REMANDED FOR AMENDMENT OF JUDGMENT AND AFFIRMED IN
ALL OTHER RESPECTS; MOTION TO AMEND JUDGMENT WITHOUT
REMAND DENIED; MOTION FOR SUMMARY AFFIRMANCE GRANTED
EXCEPT AS TO MATTER REMANDED; MOTION FOR EXTENSION OF TIME
DENIED AS MOOT.




                                         2